 In the Matter Of WESTERN UNION TELEGRAPH COMPANYandAMERICANCOMMUNICATIONS ASSOCIATION, C. I. O.Case No. 2-T-6.-Decided January 24,1949DECISIONANDORDEROn April 19, 1948, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent, by reducing the compensation of certain employees, haddeprived them of rights, privileges, and immunities guaranteed bySection 222 (f), subdivisions (1) and (7), of the Communications Actof 1934, as amended in 1943, hereinafter called the Merger Act, andrecommending that it take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter, theRespondent, the General Counsel, and the Union filed exceptions to theIntermediate Report and supporting briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of the parties, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.We agree with the Trial Examiner that the filing requirements ofSection 9 (f), (g), and (h) of the amended National Labor RelationsAct do not apply to cases arising under the Merger Act.The TrialExaminer correctly denied the Respondent's motion to dismiss thecomplaint on the ground that the union which filed the charges wasnot in compliance with these requirements.Unlike the National Labor Relations Act, which is designed toencourage collective bargaining and which creates public rights ratherthan private rights,2 the provisions of the Merger Act here involved1The Trial Examiner found that the Respondent did not reduce the compensation of theemployees in all respects alleged in the complaint.2National Licorice Co. v. N. L. It. B.,309 U. S. 350, 302.81 N. L. R. B., No. 40.241 242DECISIONSOF NATIONAL LABORRELATIONS BOARDcreate monetary private rights or causes of action for loss of compensa-tion, analogous to private claims and causes of action for overtimecompensation created under the Fair Labor Standards Act. Insteadof designating the Federal courts as the forum for the prosecution ofthese causes of action, however, Congress elected to designate thisBoard as the forum and to utilize the Board's regular procedures forunfair labor practice cases.Thus, Section 222 (f) (10) of the MergerAct provides :For purposes of enforcement or protection of rights, privileges,and immunities granted or guaranteed under this subsection, theemployees of any such consolidated or merged carrier shall beentitled to thesame remediesas are provided by the NationalLabor Relations Act in the case of employees covered by that Act;and the National Labor Relations Board and the courts of theUnited States (including the courts of the District of Columbia)shall have jurisdiction and power to enforce and protect suchrights, privileges, and immunities in thesame manneras in thecase of enforcement of the provisions of the National Labor Rela-tions Act.[Emphasis supplied.]The "remedies" provided by the National Labor Relations Act andthus borrowed for enforcement of Merger Act claims are, of course,the filing of a charge (by an individual or a labor organization), theissuance of complaint, the holding of a hearing, and an affirmativeBoard order on a Respondent to pay any sums found to be due, theorder being enforceable in the Federal courts as are other Boardorders.Sections 9 (f), (g), and (h) impose restrictions,inter alia,on theproceeding of charges filed by a labor organization under Section 10of the Act.Section 10 (a) empowers the Board to prevent personsfrom engaging "in any unfair labor practice(listed in Section 8)affecting commerce." (Emphasis supplied.)Section 10 (b) providesfor the issuance of complaints and notice of hearing "whenever itis charged that any person has engaged in or is engaging in anysuch[listed in Section 8] unfair labor practice." (Emphasis sup-plied.)It is thus clear from a reading of Section 9 (f), (g), and (h)and Section 10 of the Act, that the restrictions of the former sectionon processing charges filed by labor organizations are made applicableonly to charges of unfair labor practices "listed in Section 8."We areaware of no principle of statutory construction which would warrantour extension of the filing requirements of Section 9 to cases arisingunder the Merger Act.On the contrary, it is a well recognized prin-ciple of statutory construction that any exemptions or restrictions on WESTERN UNION TELEGRAPH COMPANY243rights conferred in remedial social legislation a mustbe narrowlyand strictly construed.4Had Congress intended that the rights whichit created under the Merger Act in 1943 should be subject to the re-strictions on the enforcement of rights under the National LaborRelations Act laid down in Section 9 (f), (g), and (h) in 1947, Con-,gress would have specifically included Merger Act proceedings amongthose proceedings subject to restrictions which are carefully andspecifically set forth in Section 9 (f), (g), and (h).We can readilysee why Congress did not extend the filing requirements to such pro-,ceedings.The rights protected in Section 8 of the National Labor Re-lations Act and the certification proceedings in Section9 (c) are all inaid of collective bargaining through labor organizations.Bargainingordersunder Section 8 (5) as well as certifications are of direct andimmediateaid to the benefited labor organization.And orders underother subsections are also of benefit, albeit less direct, to labor organi-zations.Thus an order under Section 8 (3) reinstating an employeewho has been discriminated against for activity on behalf of a par-ticular labor organization, necessarily operates to the benefit of thatlabor organization in its organizational efforts; indeed, the orderspecifically names the labor organization.Congress plainly soughtby Section 9 (f), (g), and (h) to deny to non-complyingunions theright to initiate any proceeding with the Board which would redoundto their benefit in their organizational or bargainingefforts.But, ashas already been pointed out, the rights created under the Merger Actwhich are involved herein are private monetary rights to recover com-pensation, and have absolutely no relation to labor organizations or tocollective bargaining.Our entry in a Merger Act case of whatamounts to a money judgment in behalf of employees who have suf-fereda loss ofcompensation does not redound directly or indirectlyto the benefit of a labor organization.No labor organization isnamed or conceivably could be named in our order.ORDERUpon the entire record in the case, and pursuant to Section 222 (f)of the Communications Act of 1934, as amended, and Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Western UnionTelegraph Company, and its officers, agents, successors and assigns,shall :Clearly theMerger Actfalls in this category with respect to the rights conferred whichare the subject of this proceeding.*Fleming v.Hawkeye Pearl Button Company,113 F(2d) 52, 56(C. A.8) ; Bowie V.Gonzalez,117F. (2d) 11, 16 (C. A. 1).829595-50-vol 81-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Retroactively change its record as to each of the seven employeesnamed in the complaint, to wit, Albert J. DeStefan, Charles P. Disil-vestro, Joseph A. McNeilly, John B. Pansera, Stanley G. Pfefferkorn,Irving Shure, and Louis Starace, for the pay week ending April 7,1945, to show the hourly rate of pay which was in effect for each ofthem at Postal Telegraph Cable Company as of September 27, 1943,and correct its records accordingly from that week to and includingSeptember 26, 1947;2.Pay to each of said seven employees according to such correctedrecords a sum of money equal to the difference between what he actu-ally received as compensation for his services during said period andwhat he would have received as his earnings during said period had hishourly rate of compensation not been reduced in violation of Section222 (f), subdivisions (1) and (7), of the Act, and had he been paidfor his time worked in excess of 7 hours per day and 39 hours per week;and3.Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.MEMBER GRAY, concurring :I agree with the findings of my colleagues that the Respondent vio-lated Section 222 (f) (1) and (7) of the Merger Act and with theOrder based on such findings. The issue concerning the applicabilityof the filing requirements of Section 9 (f), (g), and (h) of the LaborManagement Relations Act, 1947, to cases arising under the MergerAct, presents to my mind a more troublesome problem. The positionthat there must be compliance with the filing requirements of Sec-tion 9 in this case, is not wholly without merit.However, in viewof the special intendment and purpose sought to be achieved, and therights created, by the Merger Act, as pointed out in detail by my col-leagues, I am persuaded that the present case may be processed irre-spective of the Section 9 compliance status of the charging union.INTERMEDIATE REPORTMr. George Turitz,for the General Counsel.Mr. William E. Seward,of New York, N. Y., for the Respondent.Messrs. Newburger, Shapiro, Rabinowitz & Boudin,of New York, N. Y., byMr. Victor Rabinowitz,for the Union.STATEMENT OF THE CASEUpon a fourth amended charge filed on November 18, 1947, by American Com-munications Association, C. I. 0., herein called the Union, the General Counsel of WESTERN UNION TELEGRAPH COMPANY245theNational Labor Relations Board, herein respectively called the GeneralCounsel and the Board, by the Regional Director for the Second Region (NewYork, New York), issued his complaint on November 18, 1947, against WesternUnion Telegraph Company, herein called the Respondent, alleging that theRespondent had deprived eight named employees' of the rights,privileges andimmunities granted and guaranteed to said employees under Section 222(f), sub-divisions (1) and (7) of the Communications Act of 1934, 48 Stat. 1064, asamended in 1943, 57 Stat. 5, herein called the Act'In substance, the complaint alleged that each of the eight employees namedtherein was employed by Postal Telegraph Cable Company, herein called Postal,prior to March 1, 1941, and continuously to October 7, 1943, when Postal mergedwith the Respondent in conformity with the provisions of the Act, that saidemployees continued after the date of the merger to be employed by the Respond-ent, that the compensation of each was at the rate of less than $5,000 both beforeand after the date of the merger, and that subsequent to the date of themerger, on stated dates, the Respondent in violation of the Act reduced theircompensation without their consent, although it continued to employ them.Copies of the said amended charge and complaint, accompanied by notice ofhearing, were served upon the Respondent and the Union.The Respondent's answer, dated December 5, 1947, denied the alleged reduc-tion of compensation and denied any violation of the Act, but admitted the otherallegations of the complaint.The answer affirmatively raised certain proceduralquestions which were again raised by motion at the opening of the hearing andwhich will be enumerated later herein.Pursuant to notice, a hearing was held at New York, New York, on various daysbetween December 10 and December 22, 1947, before the undersigned TrialExaminer, designated by the Chief Trial Examiner.All parties were repre-sented by counsel.All participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the opening of the hearing, counsel for the General Counsel, herein calledG. C. counsel, moved to dismiss the complaint without prejudice as to John T.Prout, one of the employees named in the complaint.The motion was granted.Two motions filed by the Respondent prior to the hearing were referred to theTrial Examiner.One was a motion for a bill of particulars and the other wasa motion to dismiss the complaint on the following grounds: (1) that the juris-diction of the Board under the Act no longer existed; (2) that the Board's fundsshould not be used to conduct the hearing; (3) that more than 6 months elapsedbetween the alleged violation of the Act and the filing of the charge; (4) that theUnion had not complied with the filing provisions of Section 9 (f), (g), and (h)of the National Labor Relations Act, as amended.'Both motions were denied.At the opening of the hearing the Respondent moved to amend its answer soas to put in issue the allegation of the complaint that the compensation of theemployees named herein was at the rate of less than $5,000 per annum. Thismotion was granted.At the close of the Government's case, the Respondentmoved to dismiss the complaint, urging the same grounds, previously stated and,IAlbert J. DeStefan,Charles P. DiSilvestro,Joseph A. McNeilly,John B. Pansera,Stanley G.Pfefferkorn,John T. Prout,Irving Shure,and Louis Starace.2The amendment,commonly known as the Telegraph Merger Act, added Section 222 toTitleII of theoriginal Act3These are substantially the same as the affirmative defenses pleaded In the Respondent'sanswer 246DECISIONSOF NATIONAL LABORRELATIONS BOARDin addition, the ground of failure of proof.As to the former, the Trial Examinerstated that he would reconsider his ruling if a brief on those groundswas sub-mitted.As to the latter, the Trial Examiner reserved ruling.At the close of the hearing, counsel for the Respondent and G. C. counselwaived oral argument.4Upon request, the Trial Examiner fixed the time forfiling of briefs.Briefs have been received from the Respondent, the Union, andG. C. counsel.The undersigned has considered carefully, in the light of thebriefs, the four grounds heretofore listed for the Respondent's first motion todismiss the complaint and finds no reason for changing the previous ruling.`TheRespondent's motion to dismiss the complaint for failure of proof is, however,granted to the extent indicated herein.Upon the entire record in the case and upon his observation of thewitnesses,the undersigned makes the following:FINDINGS OF FACT1.THE CONSOLIDATED OR MERGEDCOMPANIESAs alleged in the complaint and admitted in the answer, the Respondent isa New York corporation, having its principal office in New York City. It isengaged in the business of receiving and transmitting, by telegraph and cable,intrastate, interstate, and international communications throughout the UnitedStates and in foreign countries. It also operates a long distance telephonesystem throughout the United States.Postal, a New York corporation, until October 7, 1943, maintained its principaloffice and place of business in the city of New York in that State. Prior toOctober 7, 1943, Postal also was engaged in the business of receiving and trans-mitting, by telegraph and cable, intrastate, interstate, and international commu-nications throughout the United States and foreign countries.4 Counselfor the Union was absent.5 (1) The first ground of the Respondent's motion-that the jurisdiction of the Boardno longer existed-is predicated on the assumptionthat, because the protectionaffordedto the employeeswas limitedto 4 years from the date of the F. C. C. approval of themerger, September 27, 1943, the remedy under the Act also expired with the lapse of 4years from such date.No limitation of remedy is expressly contained in the Act and itwouldbe absurdto construe the Act aslimitingthe prosecution of claims to the periodof protection, since claims could arise up to the last day of that period whichcould notpossibly be litigated before the expiration of the 4 years.But if any limitation did exist,itwould apply to the commencement of the action and not to the hearing, and, in thiscase, the charges initiating these proceedings were all filed originally in Apiil 1945, longprior to the end of the 4-year period following approval of the merger. (2) No legal reasonhas been shown why the Board's funds should not be used to conduct the hearing inthis ease and none was given by the Respondent. (3) The third ground in support ofthe Respondent's motion-lapse of more than 6 months between the alleged violationsand the filing of the charge-is apparently based on Section 10 (b) of the Labor ilanage-inentRelations Act, 1947.That section applies to unfair labor practices such as aredescribed in Section 8 of that Act and has no effect upon the provisions of the Commu-nications Act of 1934, as amended.But if it did apply to the latter Act, it would nothave a retroactive effect.Matter of Bernard Fisch et al, d/b/a Union Piodacta Company.75 N L. R B 591 ;N. L R. B v Sandy Hill Ii on & Brass Works,165 F (2d) 660 (C C.A. 2, 11/5/47), 21 LRRM 2021;N. L. R. B v Bio:en,166 F (2d) 812 (C C A 2.2/27/48), 21 LRRM 2430 (4) The provisions of Section 9 (f), (g). and (h) of theLabor Management Relations Act, 1947, have no relation to proceedings arising under theCommunications Act as amended. The language of Section 10 (a) and ib) of the LaborManagement Relations Act, 1947, clearly ief: is to en+inr la} or p' idle 1 stcd in Section8 of said Act and hence limits the application of Section 9 (1), (g). and (It) with respectto charges to those of unfair labor practices fall ug iuil.v ti i i. Ii , of tae ,..iManagement Relations Act, 1947. WESTERN UNION TELEGRAPH COMPANY247On September 27, 1943, the Federal Communications Commission, pursuantto a written agreement between Respondent and Postal and in accordance withthe provisions of the Act, entered an order approving a consolidation or mergerof the Respondent and Postal, and thereafter, on October 7, 1943, the Respondentacquired the properties, facilities, equipment and holdings of Postal.Sincethe latter date, the Respondent has operated said properties, facilities, equip-ment, and holdings, together with its own properties, facilities, and equipment,as a consolidated or merged carrier within the meaning of the Act.II.THE. EMPLOYEES INVOLVED AND THEIR POSITIONSEach of the seven employees named in the complaint (as amended by dismissalas to Prout) was at the time of the merger and for many years prior thereto andprior to March 1, 1941, continuously employed by Postal at a rate of less than$5,000 per annum.At the time of, and before, the merger, they occupied salesor supervisory positions in the Metropolitan Division, attached either to thedivision headquarters or one of the district headquarters: Pfefferkorn, as anassistant to the division general manager, (lid sales and service work on thelarger accounts, investigated complaints and claims, and assigned sales callstodistrict superintendents and their assistants ; Pansera, with an Informaltitle of Division Representative of National Accounts, did division sales, pro-motional and educational work ; DeStefan was division sales manager ; DiSil-vestro was a district superintendent with supervision over district managers,clerks, operators, and messengers in his district ; Starace, MeNeilly, and Shurewere assistants to district superintendents.HI. THE ALLEGEDVIOLATIONS OF THE ACTA.Hours and compensation at PostalThe dispute here involved springs out of a disagreement as to what the hoursof work were and as to what method should be used to compute the pay of theemployees involved, whether by hourly rate or by weekly rate. The disagree-ment is not so much as to the facts as it is the conclusion to be drawn from thefacts.Such minor differences on facts as appear in the testimony may be ac-counted for by the biased point of view of some of the witnesses, by lack of first-hand knowledge of some of them as to certain matters, and by the diminishedsharpness of memories from passage of time. The undersigned has taken allthis into account in making his findings. Therefore, testimony inconsistentwith these findings may be understood to have been rejected as unreliable.1.HoursThe seven employees here involved were carried on the books of Postal as39-hour-a-week employees, exempt from the provisions of the Fair LaborStandards Act.6Their "assigned" 39 hours included the hours of 9 a. in. to5 p. in. with 1 hour out for lunch Mondays to Fridays and 9 a. in. to 1 p. in. onSaturday.The schedule of hours was followed with about the degree of elas-ticity which might normally be expected for employees in positions of responsi-bility and authority.Their time was not closely watched. Some of them, lessmethodical than others, were occasionally late in the mornings 7 and occasionally6They were not, in their latest positions at Postal, in the unit represented by the Unionfor the purposes of collective bargaining.7McNeilly had a heart ailment and was allowed regularly to arrive 15 or 20 minuteslate and to leave about 15 or 20 minutes early to avoid crowds. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook more than an hour for lunch.But generally,if they were out for illnessor wanted time off for personal business,theirabsence was reported to, andapproved by, their superior.Some of them on infrequent occasions worked longer than the 7-hour regularday.Others never were obliged to work after 5 p. m. DiSilvestro appears tohave had more occasions for extra-time work (i. e., more than 7 hours a day,Monday to Friday, andmorethan the scheduled Saturday hours) than theothers.Pansera testified that he never worked overtime or on Saturdays atPostal.DeStefan testified that he never worked overtime at Postal exceptvoluntarily,but that something might have kept him half or three quarters ofan hour late once in a while.Starace testified that as assistant district super-intendent he did not work after 5 p. m. DiSilvestro testified that as districtsuperintendent he was expected to work overtime for the major holidays.Mc-Neilly testified that he had not worked more than 39 hours a week as assistantdistrict superintendent at Postal.Shure testified that as assistant districtsuperintendent at Postal he had worked past 5 p. m. on rare occasions.Pfeffer-korn testified that there were a few occasions when he had worked more thanthe customary 7-hour day when he had worked on something special. CecilHitchen, general manager of the Metropolitan Division until 1942, testified thatthe employees named in the complaint did not work overtime "too often," thatif there was an emergency or some work that had to be gotten out he would askthem to stay, and that "they would work at night sometimes, up to six, seveno'clock,eight o'clock at night,as well as Saturdays."Although they were all carried on a 39-hour week, their Saturday schedulesvaried.Saturday, as a rule, was a slow day and it was not a good day forcalls on executives in sales and promotional work.Robert McLaughlin, thegeneral manager of the division in which these seven men worked at Postal in1943, had, in 1933, inaugurated a practice of giving certain Saturdays off.`Pfefferkorn and DeStefan were on a rotating schedule to work the 4 hours from9 a. in. to 1 p. m. on one Saturday in four. Pansera was never required to workon Saturday.As district superintendent, DiSilvestro had permission from thegeneral manager to take alternate Saturdays off from June to Labor Day. Shure,assistant to DiSilvestro, testified that he was "officially" allowedthe sameprivilege of alternate Saturdays off as DiSilvestro but that "unofficially" he con-tinued through the year to take alternate Saturdays off. Starace, an assistantsuperintendent, was given alternate Saturdays off, but McNeilly, assistant super-intendent under a different superintendent, was on a rotating schedule underwhich he worked only one Saturday in four. The division general managercaused to be posted a schedule showing the employees in division headquarterswho were to be on or off duty each Saturday. He apparently had authoritytomake any schedule of free Saturdays warranted by business conditions.2. CompensationThe employees here involved were paid by Postal the same amountregardlessof whether or not they worked on Saturdays or worked more or less than 7hours a day or 39 hours per week.When they worked extra time, they were8McLaughlinleft it upto the districtsuperintendentsto work outa plan under which oneof their assistants would always be on duty on Saturday.The number of Saturdays requiredto be worked varied at different periodsof time.Atthe time of the hearing,F. L. S. A.exempt employees in the general manager's office were on a schedule of one out of sixSaturdays. WESTERN UNION TELEGRAPH COMPANY249allowed "supper money" and sometimes an amount for "expenses," but theyreceived no overtime pay as such.In about 1938 or 1939 Postal began paying all employees on a weekly basis.At about the same time or shortly thereafter, it gave all employees an hourlyrate and noted on its pay-roll records both the hourly rate and the regular weeklypay of each employee. The hourly rate for those previously on a weekly ratewas determined by dividing their weekly pay by the number of their assignedhours.For employees who were exempt from the Fair Labor Standards Actand who were not paid overtime based on their hourly rate, the hourly rateat Postal was used primarily for statistical and expense-control purposes eB. The effect of the merger on the employees involvedIn accordance with the provisions of the Act and approval granted by theFederal Communications Commission on September 27, 1943, the Respondent andPostal merged on October 7, 1943.The seven employees here involved at firstwere carried on the Respondent's pay roll as "unassigned." For a while-for4 weeks to several months, varying with the individual employee-these menwere used to do the manual and routine work incident to closing various Postaloffices.At some time in 1944 or 1945 each was given the title of CommercialRepresentative and thereafter he performed services similar to the selling workpreviously performed at Postal but of a less important character and with nosupervisory functions.No contention is made that these employees were assigned to work which wasinconsistent with their past training and experience in the telegraph industry.1.Their hours and compensation at RespondentWith some temporary exceptions, the seven employees were, during the 4 yearssucceeding the date of approval of the merger, required to work every Saturdaymorning notwithstanding their custom at Postal to work only periodically onSaturdays.Pansera, upon claiming that he had worked no Saturdays at Postal,was, for a period of about 6 months beginning in November 1944, given Satur-days off, after which time he was again required to work Saturday mornings.McNeilly and Shure continued for a time after the merger to receive the usualSaturdays off, but then they too were required to work Saturday mornings.No additional pay was given them for the extra 4 hours worked in excess of 35hours per week, which, with the exception of periodic Saturday mornings, hadbeen their customary work week at Postal.Many times, especially in 1945 and1946, some of them were required to work evenings or Saturday afternoons.DiSilvestro worked scheduled Saturday afternoons every fourth, fifth, or sixthSaturday after the merger.He also did considerable work on unscheduled Sat-urday afternoons during 1945 and 1946 and also night work.McNeilly andShure likewise were put on a rotating Saturday afternoon schedule.Beginning with the week ending April 7, 1945, the Respondent changed thenumber of assigned hours of the seven employees from 39 to 48 hours per week.It also assigned a new hourly rate to each of these employees.The new hourlyrate was determined by dividing the existing weekly pay of each by 48 insteadof by 39. Except when they were called on for Saturday afternoon work orI It was,however, capable of being used to compute deductions for unexcusedabsences.Unexcused absences were rare, because it was the practice at Postal to approveabsencesfor illness,and approval was givenfor requestedtime off forpersonal business. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDovertime work, the seven employees thereafter continued to work 39 hours eachweek and to receive the same weekly pay as formerly.10When these employeesdid not work in excess of 39 hours per week, the additional 9 hours' time per*week was treated as "excused time," just as at Postal the 4 hours on Saturdayhad been.No difference in pay was ordinarily noticed, then, when they did nowork in excess of 7 hours in 1 day or 39 hours in 1 week. But when theydid work longer hours per day or week, as some of them were often required'to do, they would receive no additional pay for the first hour after 7 hours workedper day nor for any work falling within the 48 weekly hours.Thus no additionalpay was given for Saturday afternoon work.11 Time in excess of 8 hours perday and in excess of 48 hours per week was paid for at time and a half thenewhourly rate assigned them.This change in assigned hours and hourly ratewas made without the consent of, and under protest by, the seven employees.C. ContentionsIt is contended by G. C. counsel that the seven employees here concernedsuffered a reduction in compensation, first, by the Respondent's putting themon a regular 39-hour week, thus depriving them of the Saturday schedule oftime off which they had enjoyed at Postal ; and, second, by reducing theirhourly rate of pay when they were given 48 instead of 39 assigned hours.The Respondent contends that the seven employees were all exempt from theFair Labor Standards Act, both at Postal and at the Respondent, that they couldbe required to work more than 39 hours without extra compensation both atPostal and at the Respondent, that the Saturday mornings off at Postal were amatter of grace and not a matter of right, and that a change in hourly rate wasnot a reduction in compensation in violation of the Act so long as the Respondentpaid the employees weekly what they had been receiving at PostalD. ConclusionsThe language of Section 222 (f) (1) of the Act, insofar as it is applicablehere, reads :Each employee of any carrier which is a party to a consolidation ormerger pursuant to this section who was employed by such carrier im-mediately preceding the approval of such consolidation or merger, andwhose period of employment began on or before March 1, 1941, shall be em-ployed by the carrier resulting from such consolidation or merger for aperiod of not less than four years from the date of the approval of suchconsolidation or merger, and during such period no such employee shall,without his consent, have his compensation reduced. .. :'The questions to be determined are (1) whether the imposition of longer work-ing hours by eliminating free Saturday mornings and (2) whether the increase inthe number of "assigned hours" and the attendant lowering of the hourly rateof pay, while leaving the weekly rate of pay the same constituted reductions incompensation within the meaning of the Act.1oPansera at this time was working 35 hours per week.11 There were exceptions to this, as where an employee was assigned to work in a depart-ment other than his own. Also, for a time, straight time at the new hourlyrate was paidfor the eighth hour of regular work in 1 day, but later no extra pay was given for it at all.u Paragraph (7) of Section 222 (f) likewise prohibits reductionin compensation duringthe said 4-year period. WESTERN UNION TELEGRAPH COMPANY251The Act does not deal with the hours of employees not covered by a collectivebargaining agreement 18 It does not specifically prohibit either the reduction orincreasein the number of hours in the workweek for employees not covered byan existing collective bargaining agreement.Yet implicit in the word "com-pensation" itself is the concept of equivalence.An employeeis paid a sum ofmoney that is agreed to be the equal of the work and time agreed to be given.Thus, if an employee and employer agree that the employee receive $1 for anhour's labor, and the employer thereafter says he will still pay the employee $1but in return for 2 hours' labor, the employee's compensation obviously is re-duced, as he would then be getting 50 cents an hour.The problem here is complicated by the fact that the seven employees involvedwere not working at Postal under an agreement in which the hours of work wereprecisely defined.Certainly the absence of a specific agreement as to hours, inan employment contract which fixes the duration and compensation, does notmean that an employer has a right to increase an employee's regular workinghours to 24 hours per day and 168 hours per week. In every case of employment,even in the absence of an express agreement as to hours, certain factors enterinto the concept of the parties and tend to create a tacit understanding of whatamount of work is equivalent to the agreed pay. In the instant case, the factorsto be considered are: (1) Postal's bookkeeping practice of carrying 39 hours asthe number of "assigned hours," 34 (2) the recognition by the employeesas well asPostal that the work to be performed was, for most of them, of a nature thatmade the performance of the job paramount to fixed hours, (3) the fact thatover a period of years at Postal there was, for most of them, seldom call formore than the 7 hours daily or 35 to 39 hours' work weekly to perform the job,(4) the practice, of long standing at Postal, to permit employees in thepositionsoccupied by the seven employees here concerned to be absent on Saturdaymorningsexcept those designated by a rotating schedule.Even taking into account theoccasions when extra hours were called for, the jobs of most of these employeesnormally called for only slightly more than an average of 36 hours per week.Yet the employees presumably understood that their time off on Saturdaymornings was by permission of the manager, that he could vary the rotatingSaturday schedule or even eliminate all excused Saturdays. In other words,39 hours per week was company time.In summary, then, the agreement of the seven employees with Postal,as inferredfrom the available facts, was that the employees would normally work from 35to 39 hours per week depending upon what, in the discretion of themanager,was necessary ; that they would work such other additional hours as they,themselves, deemed necessary for the proper performance of their jobs ; andthat they would work additional hours a few times a year if itbecame necessarybecause of some emergency. The manager apparently seldom requested extra-time work ; but when and if he did, the employees never demanded overtime pay,whether they would or would not have been entitled to it ona quasicontractualtheory.They were apparently satisfied that too much wasnot beingdemandedof them.More or less counterbalancing the excess over a day's normaltime put18 Section 222 (f) (9) of the Act preserves hours of employment providedfor in anexisting collective bargaining agreement.At the time of approval of merger, and for a yearand a halfthereafter, these men were not in the collective bargaining unit.14 Starace testified that the job of assistant superintendent was posted (I.e.,announcedfor applications) giving the hours as 9 to 5 with 4 hours on Saturdays. On the Respondent's"service change authorization"records for each of these employees in both the space for"full time" and"total assigned"hours the figure "39"was shown. 252DECISIONSOF NATIONAL LABORRELATIONS BOARDIn by the employees was the grant of reasonable time off during working hoursfor personal reasons and the payment of supper and expense money 16Now when the merger took place, the Respondent acquired exactly the sameright to the time of these employees as Postal had had. To the extent that thework to be performed, in the discretion of management, required it, the Re-spondent had a right to a full 39 hours' normal time. It is impossible to de-termine whether or not the management of the Respondent arbitrarily orreasonably exercised its prerogative to determine the necessity for Saturdaymorning work during the 4-year period following approval of the merger. Cer-tainly the integration problems of the merger itself justified 39 hours' work perweek.In the absence of more evidence, it must be presumed that, except inthe instance where certain of the employees were in fact given Saturday morn-ings off, management deemed the work load sufficient to warrant its requiringthe full number of assigned hoursIf the excused Saturdays at Postal resulted primarily because of the fact thatthere were fewer duties to be performed that day, as appears to be the case,the situation of these men is comparable to that of employees who have fewduties to perform within their scheduled time and who, therefore, might contendthat they could not be transferred to a job where there were more duties to beperformed even if such duties could be performed within the same number ofhours, because they would then be working harder for their money.As viewedby the undersigned, the employer pays his employee for his time and for whathe should do within that time, be it somewhat more or somewhat less. If thesemen had been required to make only 20 calls per week on customers at Postalbut had been obliged to make two or three times that number at the Respondent,there would be no violation of the Act so long as their duties all were performedwithin the same number of hours. Therefore, as long as there was work to bedone, the Respondent was entitled to the full number of scheduled hours.However, even if it were decided that the employees had been paid on weeklysum for an average of 35 or 36 hours per week, and that the Respondent wasnot entitled to 39 hours' work for the same pay, it is doubtful that the employeessufficiently exhibited a dissent to the requirement of working Saturday morningsto prove a reduction in their compensation without their consent.As to some,there is no evidence that they even questioned the Respondent's right to makethem work on Saturday mornings. They were told to work Saturday morningsand did as they were directed. Others, upon being told they were to workSaturday mornings, questioned the right of the Respondent to require them towork that day but lodged no formal protest."On all the evidence the undersigned finds that, by requiring these employees towork Saturday mornings, the Respondent did not reduce their compensationwithout their consent in violation of the Act.As to the reduction in hourly rate, the Respondent argues forcefully that thefigure 39 for assigned hours was an arbitrary figure, that actually these em-11Pfefferkorn testified that the supper and expense money which he was given when heworked after hours evenings "worked out about" the same as his hourly rate. Actually, thiswould have been true only for the first hour. After that it would have workedout less.26DeStefan, iNho came nearest to protesting, told his superintendent he had worked onlyone Saturday in four at Postal. The superintendent said that they worked all Saturdaysat the Respondent but suggested that DeStefan introduce himself to the general managerand discussthe matter with him. DeStefan went to see the general manager but was unableto see him alone and did not discuss the matter with him.He did, however,press thequestion with his superintendent, who promised to take it up with the generalmanagerbut never told DeStefan if he did. WESTERN UNION TELEGRAPH COMPANY253ployees were employed on a schedule that was limited only by the requirementsof the job to be done, that this might be more or less than 39 hours, and thatthe Respondent's only obligation under the Act was to see that the fixed weeklysum paid to the men on the date of approval of merger was not reduced duringthe 4-year period following such approval.As already stated, the fact thathours are not precisely fixed by contract does not mean that the employer hasan unlimited right to an employee's time. It has already been stated that, asnearly as may be determined in a case of this kind, the Respondent was entitledat the date of approval of merger to 39 hours of the time of these employees.If any of the employees exceeded that time in any given week at Postal, the grantof time off amply made up for the excess of time worked. But in April 1945the Respondent wanted not only the full limit of 39 hours it was entitled to,itwanted now to put Saturday afternoons on the same basis as Saturday morn-ings had been on at Postal, that is, to require work for such time without extracompensation.Yet no longer was there to be any balancing of extra hours byliberal allowances of Saturday mornings and other time off.It has already been found that an increase in the number of hours of workwith no proportionate increase in compensation would constitutea reductionof compensation. If the hours of work at the Respondent remained identicallythe same as before merger and if compensation therefor was made only on aweekly and never on an hourly rate of pay, any change in the hourly rate wouldbe purely a bookkeeping transaction.That the change in hourly rate was nota mere bookkeeping transaction, at least after the first week of April 1945, isevidenced by the fact that the Respondentmade use ofthe hourlyrate in com-puting both overtime pay (for hours in excess of 8 a day or 48 a week) and theproportionate earnings of the employees who had unexcused time off during theweek.For example, if an employee was absent on Saturday, he was docked 8hours (not just 4 for the hours of 9 a. in. to 1 p. m.), and, whenthe employeesworked only the first day of the week ending January 12, 1946, the hourly ratewas used in computing their pay.17 Other deductions for unexcusedabsences,or excused-without-pay time, were made on an hourly basis.If the Respondent were at liberty to increase the number of assigned hoursfrom 39 to 48, it would then be in a position, if it desired, to work the employeesregularly, rather than just occasionally, for 48 hours a week. If theargumentof the Respondent were to be accepted, the Respondent could as well have giventhe employees 56 "assigned" hours and worked the employees for 48 or 52hours or 56 hours a week regularly.The Respondent does not have the rightpiecemeal thus to encroach on the employees' personal time without compensatingthem for it.The Respondent's premise-that these employees were under an employmentcontract that required them to work as many hours as their jobs required-does not warrant the conclusion that the Respondent was entitledto unlimitedtime per week from these employees.As management representatives of Postal,the men would undoubtedly have been judged by their accomplishments. Forthat reason they would have had to exercise their discretion as to how muchextra time might be required for them to show the desired results. Such extratime as they determined to work would consequently havebeenvoluntarily"For the week ending January 12, 1946, theseemployeesworked Mondayonly becauseof a strike which began the next day. For that 1 clay the employees were paid only one-sixthof their weekly rate.On a 39-hour-a-week basis they would have received seven thirty-ninthsDe Stephan, for example, received $11.67 or $1.4583 (his new hourlyrate) times 8(hours)instead of$12.56 or$1,7949(his old hourly rate)times 7 (hours). 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven.Exceptional requirements of extra time not voluntarily given weresmall and may be deemed to have been offset by the occasional grant of timeoff, supper money, and expense money. But after the merger the Respondentdid not give these men supervisory authority with discretion to determine howmuch time was required of them ; 1° they were given non-supervisory odd jobsand eventually selling jobs of less importance than their former ones and weretold that, whether or not they approved, they would have to work up to 48 hours(instead of 39 hours) per week, as management determined, without extracompensation.Without a doubt, under an employment on a week-to-week basis, an employermay, in the absence of a law or a collective bargaining agreement to the contrary,at the end of any week increase the number of daily or weekly hours whichhis employee will thereafter have to work without increase of pay. This is,in effect, an offer of new terms of employment made at a time when the em-ployer has a right to terminate the employment. This privilege of changinghours or pay without the consent of the employee would not exist when thelatter has an unexpired contract of employment, for a definite term, which fixeshis hours and pay. The provisions of the Act, insuring to these employees 4years of employment without reduction of compensation, to all intents fix theright of the employees as they would be fixed under such a contract. This istrue regardless of the fact that these employees may not be covered by theprovisions of the Fair Labor Standards Act. The Act here involved protectstheir right even though that Act may not.For the 4-year term, the employees are entitled to receive for their servicesno less than the equivalent value already fixed by their Postal rate of pay.This equivalence would be upset if either their net weekly compensation ortheir hourly rate of compensation were reduced. Since the seven employeeshere concerned were not, as nearly as can be determined, required to work morethan an average of 39 hours a week at Postal, even counting their emergencyservice, the Respondent was entitled to no more for the same compensation.Any increase in the number of working hours without additional pay would pro-portionately reduce their rate of compensation.The Respondent argues in its brief : "If Congress intended that an hourly ratebe established and preserved for each employee regardless of the positionformes ly held by the employee and regardless of the position to which he wasassigned, then it is submitted that Congress could very readily have so statedby saying that the hourly rate attributable to any employee should not be reduced.The fact that Congress did not do so evidences the fact that an hourly rateshould not be applied in this case."An examination of the legislative history of this Act leads the undersignedto conclusion that Congress advisedly avoided such language because of the com-plexity and variety of the problems that could arise under the Act. S. 2445, thefirst bill dealing with conditions to be complied with by merging carriers, in-troduced April 9, 1942, provided that all employees who had been employed bythe same carrier for a 5-year period preceding the approval of consolidation ormerger should be employed by the consolidated carrier "at a rate of compensa-tion not less than that received at the time of the approval of the consolidation18DiSilvestro, for example, put in extra time at Postalbecause of his responsibilities asdistrict superintendent, a position he no longer held with the Respondent.Most of theothers had fewer emergency demands on their time at Postal. WESTERN UNION TELEGRAPH COMPANY255and merger.... ' In a hearing of a subcommittee of the Senate Committeeon Interstate Commerce, Joseph J. Lenahan, representing Federal Union 22693,A. F. L., objected that this language, "rate of compensation," failed to guaranteethe same income to the employees that they had been receiving because it waspossible under this language for the consolidated carrier to argue that it couldcomply with the Act by employing an employee for but 1 hour a day at thesame hourly rate, thus giving the employee no minimum guaranty of pay. (Hear-ings before Subcommittee of the Senate Committee on Interstate Commerce, onS. 2245, 77th Cong., 2d Sess, p. 158.)In S. 2598, introduced June 16, 1942, a bill recommended by the Senate Com-mittee in lieu of S. 2445, and passed by the Senate, 77th Congress, 2d Session,the language quoted above appears changed to "at a rate of compensation andat a net weekly compensation not less than that received by such employee... .One of the objections raised to this language at a House subcommittee hearingwas that "net weekly compensation" might cover both regular and overtimeearnings being paid prior to the merger and that there could be no assurancethat the opportunity for earning overtime pay would continue throughout theperiod for which such pay was guaranteed by the proposed law. (Hearingsbefore a Subcommittee of the House Committee on Interstate and ForeignCommerce, pp. 69-70, testimony of A. N. Williams, President of Western Union.)The House Committee on Interstate and Foreign Commerce, by amendment,recommended a substitute bill, in which the FCC was given the power to requirecertain terms and conditions as a prerequisite to its approval of a consolidationor merger.The FCC was thereby required to include, in its order of approval,terms and conditions providing that, during the 4 years from the date of suchapproval, such consolidation or merger would not result in the protected em-ployees' being in a worse position with respect to their compensation or characterof employment.The compensation referred to, however, did not include over-time not guaranteed by a collective bargaining agreement. In its report to theHouse, the Committee stated that the latter provision was included because ofthe extraordinary amount of overtime employment under the then prevailingemergency conditions. (House Rept. 2664, p. 9.)The Seventy-seventh Congress expired before action was taken by the Houseand S. 2598 expired. At the nextsession, S.158, substantially the same asS. 2598,was passedby theSenate.The House Committee again recommendedits substitute provisions by wayof amendment(HouseRept. 69).The Houseadopted the amendment but theSenaterejected it.In conference, confereesof the two houses reached agreement in the form of the present Act. The con-ference report to the Senate and to theHouse(HouseRept. 142, 89 Cong. Rec.1089) makes no explanation of why the language quoted from S. 2598 above wasnot used.However,no reason appears for assumingthat a compromise inconference would result in legislation which would give the employeeslesspro-tection than either theHouse or Senateseparatelywas favoring.The word"compensation"as usedin the Act is broad enough to cover hourly rate ofcompensation as wellas weeklycompensation,and it is the opinion of the under-signed thatCongress intentionally chose to eliminate words qualifying "com-pensation" so that it would bebroad enough in meaningto cover all types ofsituationsthat might arise.On the factsof this casethe undersignedconcludesthat the hourly rate of theemployees was a functionalpart of theRespondent's system for computing the 256DhCISIONS OF NATIONALLABOR RELATIONS BOARDcompensation due to the employees here concerned."The increase in the numberof assigned hours and the accompanying reduction in hourly rate noticeablyaffected the compensation of these employees even apart from the question ofovertime pay.Such reduction resulted in less compensation, at times, thanthey would have received had the rate in effect on the date of approval of themerger not been changed.For some of the seven, their average hours were notactually increased beyond 39 hours.They were, therefore, injured only whenthey worked less than the full 39 hours in a given week and when, as a con-sequence, their proportionate time was computed at the lower hourly rate.Others were required to work considerably more than an average of 39 hoursa week. The latter were injured not only as were the former but also by beingrequired to work for more hours than at Postal for the same weekly pay.By virtue of a Board certification of the Union on March 13, 1945, followingthe Board's Decision and Direction of Election," the commercial representativescame into the collective bargaining unit for the first time.As a consequence,commercial representatives came to enjoy the benefits of the overtime payprovisions of the collective bargaining agreement.The Respondent in its briefargues that but for that agreement the men named in the complaint would notbe entitled to "the additional payments" any more than they had been at Postaland that, therefore, "the Board is being asked to hold that there is more moneydue these men because it is claimed that they are not being paid at a sufficientlyhigh rate for additional time worked when the contract calls for that additionalpayment."The Respondent points out that the Board has no jurisdiction toenforce the collective bargaining agreement.The undersigned agrees that it isnot the function of the Board to enforce that agreement. But, although theagreement calls for a minimum guaranty of 48 hours' pay per week, nothing inthe agreement requires or approves a reduction in the hourly rate of theemployees.Since this agreement does not constitute consent on the part of theemployees to a reduction in compensation, the agreement may be disregarded.The Act does not prohibit an increase in the number of hours in this case,but it does prohibit a reduction in compensation.As already pointed out, thelengthening of hours from 39 to 48 by the Respondent effected such a reduction.And even if the employees were not all required to work more than 39 hoursper week, the change in hourly rate affected them adversely, as when they wereabsent for part of a week and were paid at the reduced hourly rate. Likewise,when an absence fell on Saturday and the employee was docked 8 hours' payeven though he was usually expected to work only 4 hours that day he lostmore than the Postal rate of pay. All this deprives them of compensation theywere entitled to without regard to the contract.The undersigned therefore finds that by thus reducing the compensation ofthe seven employees named in the complaint, the Respondent has violated theprovisions of Section 222 (f) (1) and (7) of the Act.TV. THE REMEDYSince it has been found that by reducing the compensation of the sevenemployees in the complaint,the Respondent has violated the provisions of Section222 (f)(1) and(7) of the Act, itwill be recommendedthat ittake certain" it is immaterial that the hourly rate at Postal may have been nonfunctional,becauseat either the hourly or weekly rate at the Respondent an employee working longer hoursin order to make the same weekly amount he had been paid at Postal suffers a reductionin compensation.Z0Matter of Western Union TelegraphCo., 58 N. L. R. B. 1297. WESTERN UNION TELEGRAPH COMPANY257affirmative action which the undersigned deems necessary to remedy the wrong.It is clear that the violation began with the pay check for the week endingApril 7, 1945, and the protest of the increased hours and reduced rate. It willtherefore be recommended that the Respondent change its records as of, andfrom that week for the period extending to and including September 26, 1947,to show an hourly rate figure not less than that representing the hourly ratewhich each of the seven employees named in the complaint had at Postal. It willfurther be recommended that the Respondent make said employees whole for anyloss they may have suffered as a result of the aforesaid reduction in hourly rateand increase in number of assigned hours by paying each of them a sum ofmoney equal to the difference between what he was actually paid for his servicesat such reduced rate between April 7, 1945, and September 26, 1947, both inclusive,and the sum he would have received if his hourly rate had not been reduced andif he had been paid on an hourly basis for the time he was required to work.In this proceeding the employees are not entitled to enforce a claim for48 hours' pay each week whether or not they were required to work.To decidethat they are entitled to a guarantee of 48 hours' pay for 39 hours' work wouldbe to enforce the collective bargaining agreement.The undersigned does notso decide.By readjusting the hourly rate of the employees, the Respondent, pur-suant to this decision, will be paying the employees at their Postal rate only fortime worked .21Since the men were exempt from the Fair Labor Standards Actand since there is no intent here to enforce the collective bargaining agreement,the time hereby required to be paid for would be compensable at straight hourlytime rather than time and a half in excess of 40 hours per week.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.The Respondent, Western Union Telegraph Company, is a ]verged car-rier within the meaning of Section 222 (a) (4) of the Act as the result of itshaving acquired on October 7, 1943, the properties, facilities, equipment andholdings of Postal Telegraph Cable Company in a merger or consolidation ap-proved on September 27, 1943, by the Federal Communications Commission.2.The seven employees named in the complaint are employees of the Re-spondent whose rights, privileges and immunities are guaranteed by Section 222(f) (1) and (7) of the Act.3.By increasing the number of assigned hours of work and concurrently re-ducing the rate of hourly compensation of the said seven employees on and afterApril 7, 1945, the Respondent has violated rights, privileges,and immunitiesguaranteed them by Section 222 (f) (1) and (7) of the Act.4.The Respondent has not violated the Act by requiring the said seven em-ployees to work Saturdays between 9 a. m. and 1 p. in. during the 4-year periodfollowing September 27, 1943.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, the undersigned recommends that the Re-21Even the 'highest paid of the seven employees would not earn as much as $5,000 ifhe worked 48 hours every week in the year. Section 222(f) (11) of the Act,therefore,is inapplicable. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent,Western Union Telegraph Company, its successors and assigns, shall:1.Retroactivelychange itsrecords as to each of the seven employees namedin the complaint, to wit, Albert J. DeStefan, Charles P. DiSilvestro, Joseph A.McNeilly, JohnB. Pansera,Stanley G. Pfefferkorn, Irving Shure, and LouisStarace, for the pay week ending April 7, 1945, to show the hourly rate of paywhich was in effect for each of them at Postal as of September 27, 1943, the dateof the approval of the aforesaid merger or consolidation, and correctits recordsaccordingly from that week to and including September 26, 1947.2.Pay to each of said seven employees according to such corrected records asum of moneyequal to the difference between what he actually received as com-pensation for his services during said period and what he would have receivedas his earningsduring said period had his hourly rate of compensation not beenreduced in violation of Section 222 (1) and (7) of the Act, and had he beenpaid for his time worked in excess of 7 hours per day and 39 hours per week.3.Notify the Regional Director for the Second Region (New York, New York),in writing within ten (10) days from the date of receipt of this IntermediateReport of what steps it has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Boardissue anorder requiring the Re-spondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file anoriginaland six copiesof a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 85As further provided in said Section203.46, should any party desire permission to argue orally before the Board, re-quest therefor must be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as providedin Section 203.48 of said Rulesand Regulations, be adopted by the Board and become itsfindings, conclusionsand order, and all objections and exceptions thereto shallbe deemedwaived forall purposes.JAMES R. HEMINGWAY,Trial Examiner.Dated April 19, 1048.